Smith, J.,
delivered the opinion of the court.
The written agreement executed and delivered by appellee to F. E. Dodge as a part of the consideration for the deed to her undivided one-half interest in the plantation purchased from her is not simply a promise to indemnify and hold harmless Mrs. Dodge from the payment by her of the debts due by herself and husband, as contended by appellee, but it is an express promise to pay these debts. Its language is “I agree to pay,” etc. This being true, and as the notes sued on are the joint notes of H. C. Dodge and F. E. Dodge, executed by them to appellant for a valuable consideration, appellant has the right to maintain this action in his own name, and consequently the peremptory instruction granted the appellee in the court below was error. Sweatman v. Parker, 49 Miss. 30; 30 Cyc. 67-74, inclusive, and authorities there cited.

Reversed and remanded.